EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JEREMY SPIER (Reg. No. 64544) on 08/31/2022.

The claims have been amended as follows (underlined details are added, details in the [ ] are removed): 

7. (Currently Amended) A controller of a geofence, the controller comprising: 
a memory that stores computer-executable instructions; and 
a processor configured to access the memory and execute the computer- executable instructions to at least: 
receive location information of a first vehicle traveling on a road that is disposed about a segment of the geofence; 
identify a first margin of error present in the location information; 
provide a first geofence buffer zone that extends a first distance outside the segment of the geofence based on the first margin of error present in the location information; 
detect the first vehicle traveling outside the first geofence buffer zone; and issue a first geofence exit alert based on detecting the first vehicle traveling outside the first geofence buffer zone.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method, comprising: 
receiving location information of a vehicle traveling on a road that is disposed about a segment of a geofence; 
identifying a margin of error present in the location information; 
redefining the segment of the geofence based on the margin of error present in the location information; and 
evaluating the location information to detect a geofence crossing with respect to the redefined segment of the geofence.

Claim 7 recites a controller of a geofence, the controller comprising: 
a memory that stores computer-executable instructions; and 
a processor configured to access the memory and execute the computer- executable instructions to at least: 
receive location information of a first vehicle traveling on a road that is disposed about a segment of the geofence; 
identify a first margin of error present in the location information; 
provide a first geofence buffer zone that extends a first distance outside the segment of the geofence based on the first margin of error present in the location information; 
detect the first vehicle traveling outside the first geofence buffer zone; and issue a first geofence exit alert based on detecting the first vehicle traveling outside the first geofence buffer zone.

The related prior art does not anticipate or render obvious the invention above:
Oh et al. (US 20120112897 A1) discloses determining, based on the location information, that the vehicle is crisscrossing a segment of a geofence while traveling on the road (Fig. 5-6 and par. 0051-0054 disclose vehicle travel in crisscrossing pattern on geofence of allowable driving zone); and redefining the segment of the geofence to minimize nuisance geofence alerts (Fig. 5-6 and par. 0051-0054 disclose boundary zone reducing reporting of violation). However, the reference is silent on details about (1) identifying a margin of error present in the location information; redefining the segment of the geofence based on the margin of error present in the location information (recited in claim 1); and (2) identify a first margin of error present in the location information; provide a first geofence buffer zone that extends a first distance outside the segment of the geofence based on the first margin of error present in the location information (recited in claim 7).
Breen (US 20080162034 A1) discloses receiving location information of a vehicle traveling on a road and determining if the vehicle is within geofence (Fig. 4 step 300 and par. 0050-0051 disclose receiving location of asset and determining if the asset is traveling within geofence such as a road as shown in Fig. 2 and par. 0032).

As discloses above, none of the prior art anticipate the invention of claim 1 and 7. The above references, in combination, do not render obvious the claimed invention regarding to details about (1) identifying a margin of error present in the location information; redefining the segment of the geofence based on the margin of error present in the location information (recited in claim 1); and (2) identify a first margin of error present in the location information; provide a first geofence buffer zone that extends a first distance outside the segment of the geofence based on the first margin of error present in the location information (recited in claim 7). Therefore, claims 1, 7, and their dependent claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643